Citation Nr: 1217538	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (to include as due to herbicide exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from May 1969 to January 1972.  The Veteran died in January 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  [The Board notes that a prior December 2003 denial letter disallowed an earlier claim for the same benefit on the basis that the appellant had not submitted a death certificate.  A death certificate has been received and de novo review is proper.]  The appellant requested a videoconference hearing; such hearing was scheduled in October 2007, but was postponed due to technical difficulties.  It was rescheduled in January 2008; however, the appellant failed to appear.  In June 2010 the Board remanded the case for additional development.
 

FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era.

2. The Veteran died in January 1983; his death certificate shows that the cause of his death was acute purulent meningitis; Laennec cirrhosis of the liver was listed as a significant condition contributing to death. 

3. Meningitis and cirrhosis were not manifested in service or within one year following the Veteran's separation from active duty, and are not shown to have been related to his service (to include as due to exposure to herbicides therein).

4. The Veteran had not established service connection for any disability.

5. It is not shown that a service-connected disability caused or contributed to cause the Veteran's death.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2004 letter (and another in June 2006) explained the evidence necessary to substantiate her claim in accordance with Hupp, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  While she was not advised of effective date criteria, she is not prejudiced by lack of such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as such has no significance unless the claim is allowed, and this decision does not do so.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STR's) are associated with his claims file.  The RO attempted multiple times to secure postservice private treatment records the appellant identified, with no response from the providers.  In her March 2005 notice of disagreement (NOD) the appellant stated that the records either were destroyed or are unavailable.  Hence, further development for such records is not indicated.  

The appellant has alleged that the Veteran attempted to re-enlist in the Marine Corps. and was rejected due to a liver condition.  She first stated that the reenlistment attempt was in 1973 or 1974; her later statements indicate that it occurred in 1977 or 1978.  Pursuant to the Board's June 2010 remand the RO conducted development to secure any records that might have been generated by the alleged re-enlistment examination.  A July 2010 response from the Marine Corps. History Division noted that the proper avenue for searching for individual service information for the Marines Corps. was with the National Personnel Records Center (NPRC).  The RO sent a letter to the NPRC requesting records regarding the Veteran's attempted re-enlistment (in the latter part of 1977 to June 1978); NPRC responded that they were unsuccessful in identifying a Marine Corps. service record for the Veteran.  There were also some development efforts using the first dates identified by the appellant which were unsuccessful.  The Board notes that a March 2012 Formal Finding of Unavailability erroneously listed the search dates as 1973 to 1974 (the first time frame alleged by the appellant); however, given the negative response from the NPRC for the dates most recently identified (and the prior dates) and a January 2012 response noting that they had no additional records for the Veteran, the Board finds that there has been substantial compliance with its June 2011 remand instructions.  

In a February 2006 buddy statement B.M.T. noted that he was assigned to the 91st Evacuation Hospital in Chu Lai and met the Veteran while he was an inpatient for one week.  The statement was noted to be to for purposes of corroborating the Veteran's service in Vietnam and does not provide specific information regarding the dates of treatment or what the Veteran was treated for.  The appellant cited to the Veteran's hospitalization, stating that it was for "unknown reasons", but did not provide any details.  There is no indication that any record of this treatment would be pertinent to the claim; regardless, there is insufficent information to allow for a meaningful search for records of any such hospitalization, and no apparent means of obtaining the specific information that would allow for such search.  

The RO arranged for an August 2011 medical advisory opinion in this matter; as discussed below, this opinion is adequate for rating purposes.  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  
B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including meningitis (as other organic disease of the nervous system) and cirrhosis of the liver) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for meningitis and cirrhosis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112, 1116; 38 C.F.R. § 3.307, 3.309(e).  [Meningitis and cirrhosis are not among the enumerated diseases associated with herbicide exposure.]

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD-Form 214 notes that he served in Vietnam from August 1970 to August 1971.  He died in January 1983; his death certificate shows that the cause of his death was acute purulent meningitis; Laennec cirrhosis of the liver was listed as a significant condition contributing to death.  He had not established service connection for any disability during his lifetime.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to meningitis or cirrhosis (or related complaints).  In his Report of Medical History in association with February 1969 pre-induction examination he indicated that he had had "stomach, liver, and intestinal trouble."  On service separation examination no pertinent abnormalities were noted.

A February 2006 buddy statement from B.M.T. notes that he was assigned to the 91st Evacuation Hospital in Chu Lai, Vietnam and that he met the Veteran while he was an inpatient for one week.  The statement was given for the purpose of "factual testimony of [the Veteran's] assignment to Vietnam".  It does not identify any specific illness or period of treatment.   

On her May 2006 VA Form 9 (substantive appeal) the appellant indicated that between 1973 and 1974 the Veteran sought to re- enlist (into the Marine Corps) and a recruiter was surprised that physical examination results showed indication of a liver condition.  She noted that it was two years after the Veteran left military service that he was found to have a liver condition.  She added that the Veteran was seen for unknown medical reasons at an evacuation hospital in Chu Lai and that she hoped that such would be shown in his service medical record.    

In a June 2011 statement the appellant noted that the Veteran attempted to re-enlist in the Marines sometime between the latter part of 1977 to June 1978 and that it was then that he advised her that he was found to have an enlarged and fatty liver.  

In an August 2011 medical advisory opinion based on review of the claims file a VA consulting provider noted that the STRs showed  no indication of any liver disease or problems during military service, other than the fact that on service entrance examination the Veteran indicated that he had had "stomach, liver, and intestinal troubles."  He noted that there were no documents in the claims file confirming that the Veteran had an enlarged liver subsequent to his active service.  He noted that cirrhosis of the liver is not listed as a[n Agent Orange] presumptive condition and that review of medical literature listed numerous causes for cirrhosis of the liver, of which Agent Orange was not a noted cause; therefore he opined that the Veteran's cirrhosis of the liver was not caused by or the result of Agent Orange exposure.  He noted that based on the medical records available for review there was no indication of cirrhosis or any noted cause for cirrhosis during service or immediately after the Veteran's discharge.  He added that there were multiple causes for cirrhosis, none noted in service.  He noted that taking the appellant's account that liver disease was diagnosed in 1977 or 1978 at face value, there was insufficient clinical evidence to estimate the time of onset of the Veteran's liver disease without resorting to mere speculation.  

The appellant alleges that the Veteran had liver pathology soon after service suggesting a nexus to service or possibly triggering the presumptive service connection provisions.  
At the outset, it is noteworthy that neither meningitis nor cirrhosis is listed in 38 C.F.R. § 3.309(e)(as a disease associated with exposure to certain herbicides).  Consequently, although the Veteran served in Vietnam (and is presumed to have been exposed to Agent Orange), this matter does not fall within the purview of 38 U.S.C.A. § 1116 (i.e., presumptive service connection for certain diseases based on herbicide).  [The appellant may nonetheless establish service connection for the Veteran's cause of death based on Agent Orange exposure by affirmative evidence showing a nexus between the Veteran's death-causing diseases and Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).]  The Board notes that the appellant has also alleged that the Veteran's death was caused by "multiple myeloma" (which is listed as an Agent Orange -related presumptive disease).  However, such diagnosis is not shown by the evidence of record or listed on the Veteran's death certificate.  The diagnosis of multiple myeloma is a complex medical question requiring medical knowledge and diagnostic studies.  The appellant is a layperson, who lacks medical training and does not cite to any supporting medical opinion or literature.  Her opinion is not competent evidence in this matter.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

Neither of the Veteran's death-causing diseases (purulent meningitis and cirrhosis) is shown to have been manifested during service or in the first postservice year.  While the appellant appears to be suggesting that the Veteran may have been hospitalized in service for a related problem, and has submitted a supporting "buddy statement" corroborating that the Veteran served in Vietnam (and was seen at a hospital there), her accounts and the buddy statement do not identify a specific period of hospitalization, or illness, contain insufficient information to allow for further development, and of themselves have no probative value on the question of whether the death-causing diseases were first manifested in service.  Significantly, neither disease was mentioned on service separation examination, when the Veteran stated that he was in good health, and no pertinent abnormalities were noted on clinical evaluation.

Under such circumstances what is needed to establish service connection for the cause of the Veteran's death is affirmative evidence showing a nexus between his death-causing diseases and his service (to include his acknowledged exposure to Agent Orange therein).  The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's death-causing diseases and his service, the August 2011 opinion based on a review of the record by a VA medical care provider, is essentially to the effect that they are unrelated (and to find otherwise would be mere speculation).  He noted that accepting at face value the appellant's [uncorroborated] statement that the Veteran was found to have disqualifying liver disease when he attempted to re-enlist, in the Marines in 1977-1978, the onset of the liver disease could not be related to service without resort to mere speculation.  The Board notes that it is clear from the examiner's statements that he considered "all procurable and assembled data" and found that clinical evidence was insufficient to support such a nexus.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to supporting factual data), it is probative evidence in this matter.  As there is no medical evidence to the contrary it is persuasive.

While the appellant alleges that the Veteran had an enlarged and fatty liver soon after service such is not corroborated by any clinical evidence and is an internal disease process that is beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Even if the Board was to concede for purposes of this decision that the Veteran was rejected for Marine service in 1977/78 (as the appellant now contends, amending her earlier accounts that such occurred in 1973/1974), the appellant would not be recounting a contemporaneous diagnosis by a medical professional (as a finding of liver pathology in 1977/1978 does not place it service, which ended in January 1972, or in the first postservice year).  

As the Veteran had not established service connection for any disability, there is no basis in the record for considering whether a service connected disability contributed to cause his death.   See 38 C.F.R. § 3.312.  In summary, there is no competent and credible evidence that that a service connected disability either caused or contributed to cause the Veteran's death.  In light of the foregoing, the preponderance of the evidence is against the claim.  Therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


